


Exhibit 10.39
SPECIAL AWARD AGREEMENT


This Special Award Agreement (“Agreement”) is effective on July 1, 2014 (the
“Effective Date’) by and between Robert J. Stuart (hereinafter “Employee”) and
The Hertz Corporation (hereinafter the “Company”). In consideration of the
mutual promises made herein, Employee and Company agree as follows:


1.
Purpose of Special Award Agreement. The Company desires to provide an incentive
for Employee to remain employed with the Company for a Special Award Period (as
defined below in Section 2). The Company shall provide a Special Award Bonus (as
defined below in Section 3) to Employee under the terms and conditions set forth
in this Agreement if Employee remains employed through the Special Award Period
or is terminated as noted in Section 3 below and complies with the terms of this
Agreement. Any Special Award Bonus paid to Employee shall be in addition to
other compensation and benefits which Employee may otherwise be eligible to
receive from the Company.

2.
Special Award Period. The “Special Award Period” shall begin on the Effective
Date and shall end on July 1, 2016. Employee remains an employee-at-will during
the entire time of employment with the Company, which means that Company or
Employee may terminate employment at any time with or without Cause (as defined
under the Hertz Global Holdings, Inc. 2008 Omnibus Incentive Plan, or any
successor Company equity plan (the “Omnibus Plan”)) and without advance notice.

3.
Special Award Bonus Payable. The Company shall pay to Employee a total of One
Million Dollars ($1,000,000) (the “Target Bonus Amount”), with (i) 50% of the
Target Bonus Amount to be payable if Employee remains employed with the Company
through July 1, 2015, and (i) 50% of the Target Bonus Amount to be payable if
Employee remains employed with the Company through July 1, 2016. Such amounts
shall be payable on or as soon as administratively practicable after July 1,
2015 or July 1, 2016, as applicable, but no later than 60 days following such
date.

If Employee’s employment with the Company during the Special Award Period is
terminated by the Company without Cause, the Company shall pay to Employee (or,
if applicable, Employee’s estate) the Target Bonus Amount, less any amounts paid
or payable pursuant to the first paragraph of this Section 3. Such amount shall
be payable as soon as administratively practicable after such termination, but
no later than 60 days following such termination.
If Employee’s employment with the Company during the Special Award Period is
terminated due to death or Disability (as defined under the Omnibus Plan), the
Company shall pay to Employee (or, if applicable, Employee’s estate) an amount
equal to (i) the Target Bonus Amount multiplied by a fraction, the numerator of
which is the number of complete months that have elapsed from the Effective Date
to the date of termination and the denominator of which is the number of
complete months from the Effective Date to July 1, 2016, less (ii) any amounts
paid or payable pursuant to the first paragraph of this Section 3. Such amount
shall be payable as soon as administratively practicable after such termination,
but no later than 60 days following such termination.
The amounts payable to Employee in accordance with the preceding paragraphs are
referred to herein collectively as the “Special Award Bonus.”
If Employee’s employment with the Company during the Special Award Period is
terminated for any other reason than as described in the second and third
paragraphs of this Section 3, the Company’s obligations under this Agreement
will cease as of such termination and Employee will not receive any payment
hereunder.




--------------------------------------------------------------------------------




Notwithstanding anything to the contrary above, payment of the Special Award
Bonus shall be subject to Employee complying with all other conditions stated in
this Agreement. The Special Award Bonus payable hereunder shall be subject to
standard withholdings and other deductions previously authorized by Employee.
Employee agrees that the Company also may withhold from the Special Award Bonus,
to the extent permitted by law, any amounts that Employee owes the Company at
the time of payment of the Special Award Bonus.
4.
Duties. In addition to the requirements of any policy of the Company and its
affiliates, and/or any agreement between Employee and the Company (or its
affiliates), during the Special Award Period, Employee agrees to use Employee’s
best efforts in the performance of Employee’s regular duties and/or such other
duties as may be required or assigned to Employee by the Company (including but
not limited to the continued performance of such duties in the best interests of
the Company and its affiliates, and protecting the Company’s and its affiliates’
interests at all times during the Special Award Period). If Employee fails to
use Employee’s best efforts in the performance of Employee’s regular duties or
such other duties as required or assigned to Employee by the Company, Employee
shall be deemed to have materially breached this Agreement, and the Company’s
obligations under this Agreement will cease as of that time.

5.
Conditions Required for Special Award Bonus. In addition to remaining employed
by the Company as a full-time employee in good standing with the Company during
the Special Award Period (or being terminated as noted in the second paragraph
of Section 3) as provided in Section 3, Employee also must comply with the
following conditions to receive the Special Award Bonus:

a.
Compliance with Applicable Laws. Employee shall at all times comply with laws
and regulations (whether domestic or foreign) applicable to Employee’s actions
on behalf of the Company.

b.
Confidentiality of this Agreement. Employee shall at all times keep confidential
(except for disclosure to Employee’s spouse, accountant, attorney, the
designated Human Resources representative from the Company and/or the Company’s
attorneys) the existence of this Agreement, and all other terms and conditions
of this Agreement. Employee further agrees to take all reasonable steps
necessary to ensure that confidentiality is maintained by any of the individuals
or entities referenced above, to whom disclosure is authorized. Employee shall
not disclose information regarding the terms and conditions of this Agreement to
any current or former employee of the Company. Employee agrees that disclosure
by Employee is in violation of this Agreement, and shall constitute and be
treated as a material breach of this Agreement entitling the Company to recovery
of any payments made to Employee in connection with this Agreement and that
Employee will not be eligible for any further payments under this Agreement.
Employee further agrees to give immediate written notice to the Company if
Employee is requested or required pursuant to court order, judicial process, or
by any regulatory authority, to reveal any information relating to the terms and
conditions of this Agreement, prior to providing the information.

c.
Confidentiality of Business Information. At no time during or after Employee’s
employment with the Company, shall Employee, without the prior written consent
of the Company, use, divulge, disclose or make accessible to any other person,
firm, partnership, corporation or other entity any Confidential Information
pertaining to the business of the Company or any of its affiliates, except
(i) while employed by the Company, in the business of and for the benefit of the
Company and its affiliates, or (ii) when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Company, or by any administrative body or legislative
body (including





--------------------------------------------------------------------------------




a committee thereof) with jurisdiction to order Employee to divulge, disclose or
make accessible such information; provided, that Employee shall, to the extent
practicable, give the Company prior written notice of any such disclosure and
shall cooperate with the Company in obtaining a protective order or such similar
protection as the Company may deem appropriate to preserve the confidential
nature of such information. For purposes of this Section 5, “Confidential
Information” shall mean any trade secret or other non-public information
concerning the financial data, strategic business plans, product development (or
other proprietary product data), customer lists, marketing plans and other
non-public, proprietary and confidential information of the Company or its
affiliates, that, in any case, is not otherwise available to the public (other
than by Employee’s breach of the terms hereof) or known to persons in the
industry generally.
d.
Release. The Special Award Bonus (if any) payable upon Employee being terminated
as noted in the second or third paragraphs of Section 3 shall be subject to
Employee (or if applicable, Employee’s estate) executing, delivering and not
timely revoking a general release of claims (in the form and manner to be
provided by the Company) against the Company and its affiliates within 60 days
of such termination (the “Release Period”). Such release must be effective and
binding and non-revocable by the end of the Release Period, and such Special
Award Bonus will not be provided prior to the release being effective and
binding and non-revocable. If the Release Period crosses over two calendar
years, such Special Award Bonus will be provided no earlier than January 1st of
the second calendar year.

6.
Change in Control Waiver. Employee agrees that notwithstanding any provision of
any equity award previously granted to Employee by the Company or its
affiliates, including any provision under the Omnibus Plan or other applicable
equity plan or equity award agreement, or any provision of any employee benefit
or retirement plan, program or arrangement of the Company or its affiliates,
including any non-qualified deferred compensation plan, that the Spinoff (as
defined below) will not constitute a “change of control” (or such other similar
term) under such awards, plans, programs or arrangements, and that Employee
waives any rights or benefits that Employee would otherwise have if the Spinoff
were to constitute a “change of control” (or such other similar term) under such
awards, plans, programs or arrangements. Nothing in this Section 6 shall affect
any rights or benefits that Employee would have due to a transaction other than
the Spinoff that would constitute a “change of control” (or such other similar
term) under such awards, plans, programs or arrangements.

For purposes of this Agreement, “Spinoff” refers to the separation of the
equipment rental business of Hertz Global Holdings, Inc. (“HGH”), including
Hertz Equipment Rental Corporation (“HERC”) and its subsidiaries, from the car
rental business of HGH, including the Company and its subsidiaries, which
results in the two entities or their respective parent companies becoming
unaffiliated and independent, publicly traded companies.
7.
Code Section 409A. It is intended that this Agreement (and any Special Award
Bonus payable hereunder) will be exempt from or in compliance with Internal
Revenue Code Section 409A (“Section 409A”), and this Agreement (and any Special
Award Bonus payable hereunder) shall be interpreted and construed on a basis
consistent with such intent. This Agreement (and any Special Award Bonus payable
hereunder) may be amended in any respect deemed necessary or desirable
(including retroactively) by the Company with the intent to preserve exemption
from or compliance with Section 409A. The preceding shall not be construed as a
guarantee of any particular tax effect for payouts under this Agreement.
Employee is solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on such person in connection with this Agreement
(including any taxes





--------------------------------------------------------------------------------




and penalties under Section 409A), and the Company shall have no obligation to
indemnify or otherwise hold an employee harmless from any or all of such taxes
or penalties.
8.
Entire Agreement.    This Agreement constitutes the entire agreement between the
parties with regard to the Special Award Bonus and supersedes any and all
previous communications, representations, understandings and agreements with
respect to the Special Award Bonus. Except as provided in Section 7, any
modification of this Agreement will be effective only if in writing and signed
by both parties. This Agreement may not be amended, modified or supplemented
orally. Sections 5(b)-(d), 6, 9 and 10 shall survive termination of this
Agreement.

9.
Dispute Resolution. In the event of any dispute under the provisions of this
Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall have the dispute,
controversy or claim settled by arbitration in Estero, Florida (or such other
location as may be mutually agreed upon by the Company and Employee) in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association, before a single
arbitrator selected by agreement of the parties (or, in the absence of such
agreement, appointed by the American Arbitration Association). Any award entered
by the arbitrator shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision shall be specifically
enforceable. The arbitrator shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of this Agreement.

10.
Compensation Recovery Policy. Without limiting any other provision of this
Agreement, the Special Award Bonus shall be subject to the Compensation Recovery
Policy under the Company’s Standards of Business Conduct (as amended from time
to time, and including any successor or replacement policy or standard) to the
extent applicable, or any claw back policy or compensation recovery policy or
such other similar policy of the Company and its affiliates in effect from time
to time.

11.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the parties to this Agreement and their respective successors and assigns.
Nothing in this Agreement, express or implied, is intended or shall be construed
to give any person other than the parties to this Agreement or their respective
successors or assigns any legal or equitable right, remedy or claim under or in
respect of any agreement or any provision contained herein.

12.
Assignability. This Agreement and the rights, duties, and obligations hereunder
may not be assigned or delegated by Employee without the prior written consent
of the Company, and any attempted assignment or delegation without such prior
written consent will be void and be of no effect; provided that, in the event of
the death of Employee, all rights to receive a Special Award Bonus hereunder (if
any) shall become rights of Employee’s estate. The Company may assign or
delegate its rights, duties, and obligations hereunder to HERC, HGH or any of
their respective parents and other affiliates, or to any person or entity which
succeeds to all or substantially all of the business of the Company through
merger, consolidation, reorganization, or other business combination or by
acquisition of all or substantially all of the assets of the Company.

13.
Applicable Law. This Agreement shall be governed by and construed in accordance
with the law of the State of Florida regardless of the application of rules of
conflict of law that would apply the laws of any other jurisdiction.

14.
Severability. If a court of competent jurisdiction determines that any portion
of this Agreement is in violation of any statute or public policy, then only the
portions of this Agreement which violate





--------------------------------------------------------------------------------




such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect. Further, it is the parties' intent that any court order
striking any portion of this Agreement should modify the terms as narrowly as
possible to give as much effect as possible to the intentions of the parties'
under this Agreement.
15.
Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

16.
Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement in any number of separate counterparts, each of which, when so
executed, shall be deemed an original, and all of said counterparts taken
together shall be deemed to constitute but one and the same instrument.





[Balance of page intentionally left blank; signature page follows.]








--------------------------------------------------------------------------------




AGREED AND ACCEPTED
 
 
 
 
 
 
 
 
 
Robert J. Stuart
 
The Hertz Corporation
 
 
 
 
 
 
Signature:
/s/
Robert J. Stuart
 
By:
Mark P. Frissora
 
 
 
 
 
 
Date:
7/18/2014
 
Title:
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 



    






